The opinion of the court was delivered by
Breaux, J.
The facts are similar to those in the case of A. Lehman & Co. vs. S. A. Knapp et als., ante, p. 1148, save that the plaintiffs held notes representing defendants’ indebtedness to them. The acceptance of a note is not deemed a payment or novation unless the parties so agree.
It follows that if a corporation becomes indebted at. a time when those who organized it are in default in not properly indicating, as-the State requires, that it is a company limited, they are liable personally and are not discharged by the fact that their creditors accepted their note.
The judgment is therefore affirmed.